Citation Nr: 1640556	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sores.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for a bilateral hip disability.  

5.  Entitlement to service connection for a bilateral elbow disability.  

6.  Entitlement to service connection for a bilateral shoulder disability.  

7.  Entitlement to an increased disability rating in excess of 30 percent for bilateral hearing loss from November 1, 2008, in excess of 10 percent from December 1, 2009, and in excess of 20 percent from April 21, 2014.  

8.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 8, 2012, in excess of 50 percent from May 8, 2012, and in excess of 70 percent from July 1, 2014.  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977 and from November 1990 to May 1991, including service in Southwest Asia from December 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) from May 2009 and September 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's claims on appeal previously included claims of entitlement to service connection for a sinus disability, a lumbar spine disability, and memory loss, as well as the propriety of the reduction of disability rating for bilateral hearing loss from 30 percent to 10 percent, effective December 1, 2009.  Following the issuance of a May 2014 statement of the case (SOC) addressing the issues of entitlement to service connection for memory loss and the propriety of the reduction in disability rating for bilateral hearing loss, the Veteran did not submit a timely VA Form 9 substantive appeal.  Additionally, a December 2015 RO decision granted service connection for sinusitis and degenerative arthritis of the lumbar spine.  As such, these claims are no longer before the Board on appeal.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Additionally, it appears that the May 2016 Appellant's Post-Remand Brief included the issue of entitlement to service connection for headaches as an issue on appeal in response to that issue being included on a December 2014 supplemental statement of the case (SSOC).  While the Board acknowledges that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal, see Percy v. Shinseki, 23 Vet. App. 37 (2009), it is significant that this issue was not included in the Veteran's October 2009 notice of disagreement (NOD) after the May 2009 RO denial, and the Veteran did not otherwise initiate an appeal of that issue within one year of the May 2009 notification of such denial.  38 C.F.R. § 20.200-02 (2015).  Therefore, a claim of entitlement to service connection for headaches is not before the Board and will not be addressed herein.  

During the pendency of the appeal, a December 2015 RO decision granted increased disability ratings for the Veteran's bilateral hearing loss and PTSD; notably, the Veteran's PTSD was assigned a maximum schedular 100 percent disability rating, effective June 16, 2015.  As this is considered a full grant of benefits sought on appeal, the Board need not consider the rating period from June 16, 2015 regarding the Veteran's PTSD.  However, for the rating periods where the assigned disability ratings for the Veteran's PTSD and bilateral hearing loss were less than total, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran initially requested a videoconference hearing before the Board; however, he withdrew that request in April 2011.  38 C.F.R. § 20.704(e) (2015).  

These matters were previously remanded by the Board in April 2014, in order to obtain the Veteran's service personnel records and to afford the Veteran relevant VA examinations.  As discussed herein, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required regarding the Veteran's claims of entitlement to service connection for sores, hypertension, bilateral elbow and shoulder disabilities, and entitlement to increased disability ratings for bilateral hearing loss and PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

However, the issues of entitlement to service connection for bilateral knee and hip disabilities and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his hand dermatitis and eczema is etiologically related to active service.  

2.  Resolving reasonable doubt in favor of the Veteran, his hypertension is etiologically related to active service.  

3.  A bilateral elbow disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

4.  A bilateral shoulder disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

5.  Following a September 2009 RO decision which reduced the assigned disability rating for his bilateral hearing loss from 30 percent to 10 percent, effective December 1, 2009, the Veteran properly initiated an appeal by submitting an October 2009 NOD; however, following the issuance of a May 2014 SOC, the Veteran did not perfect his appeal regarding the propriety of the reduction by submitting a timely VA Form 9 substantive appeal.  

6.  From November 1, 2008, the Veteran's bilateral hearing loss was manifested by no worse than Level V hearing loss in his right ear and Level IV hearing loss in his left ear.  

7.  From December 1, 2009, when the assigned disability rating for the Veteran's bilateral hearing loss was reduced from 30 percent to 10 percent, the evidence of record does not document the results of any audiometric or speech discrimination testing which would permit evaluation of the Veteran's bilateral hearing loss disability according to the applicable diagnostic rating criteria.  

8.  From April 21, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level VIII hearing loss in his right ear and Level III hearing loss in his left ear.  

9.  Prior to May 8, 2012, the Veteran's PTSD was manifested by symptoms such as anxiety, depression, panic, chronic sleep impairment with nightmares, recurrent distressing thoughts of war, avoidance, social isolation, increased irritability, and startle response, with an assigned GAF score of 65, all of which are most nearly approximated by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

10.  From May 8, 2012, the Veteran's PTSD was manifested by symptoms such as short-term memory loss, severe cognitive impairment, and passive suicidal ideation, without any homicidal ideation, hallucinations, or delusions, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

11.  From July 1, 2014, the Veteran's PTSD was manifested by symptoms such as chronic sleep impairment with nightmares, avoidance, and hyperarousal, with GAF scores no worse than 60, all of which resulted in no worse than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hand dermatitis and eczema have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.3.07, 3.309 (2015).  

3.  The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).  

4.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).  

5.  The criteria for an increased disability rating in excess of 30 percent for bilateral hearing loss from November 1, 2008, in excess of 10 percent from December 1, 2009, and in excess of 20 percent from April 21, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).  

6.  The criteria for an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 8, 2012, in excess of 50 percent from May 8, 2012, and in excess of 70 percent from July 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims on appeal within an April 2009 notice letter.  Regarding his claims of entitlement to increased disability ratings for bilateral hearing loss and PTSD, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was also provided within the April 2009 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  

VA provided relevant examinations and/or opinions in May 2009, July 2010, June 2014, and July 2014.  When read together and considered as a whole, the examinations and opinions of record are adequate to adjudicate the Veteran's claims discussed herein.  The opinions rendered were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Additionally, there is no probative evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected bilateral hearing loss and PTSD since he was last examined in June 2014 and July 2014.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file regarding the claims discussed herein.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of such claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Sores  

The Veteran claims entitlement to service connection for sores, which he has described as skin rashes with cracking and itching since the early 1990s.  

Service treatment records document a normal clinical evaluation upon enlistment in July 1974, and the Veteran also denied any related conditions in a concurrent report of medical history.  A May 1977 discharge examination likewise documents a normal clinical evaluation.  In July 1977, the Veteran reported there had been no change in his condition since his separation examination.  A physical examination at the start of the Veteran's November 1990 period of active duty does not appear to be of record; however, an April 1991 examination at discharge documents a normal clinical evaluation, and the Veteran denied any related conditions in a concurrent report of medical history.  

At a June 2014 VA examination, the Veteran reported that he had experienced skin rashes with cracking and itching on his hands since active service in the Persian Gulf in the early 1990s.  Following a physical examination, the VA examiner diagnosed hand dermatitis and eczema which was due to active service, and that it was possible that chemical exposure exacerbated the Veteran's hand dermatitis.  

Initially, the Board notes that the Veteran's complaints of sores have been diagnosed as hand dermatitis and eczema; therefore, despite his status as a Persian Gulf veteran, presumptive service connection based upon a qualifying chronic disability due to undiagnosed illness is not warranted.  See 38 C.F.R. § 3.317.  

However, after full consideration the evidence of record, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim of entitlement to service connection for sores, now diagnosed as hand dermatitis and eczema.  The Board affords great probative value to the June 2014 VA examiner's positive nexus opinion that the Veteran's hand dermatitis and eczema were due to active service.  As such, after resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for hand dermatitis is warranted, and the claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Hypertension  

The Veteran also claims entitlement to service connection for hypertension.  

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2015).  Hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  Id.  

Service treatment records document a normal clinical evaluation upon enlistment in July 1974, with noted blood pressure of 120/70; the Veteran also denied high blood pressure in a concurrent report of medical history.  A May 1977 discharge examination likewise documents a normal clinical evaluation, with noted blood pressure of 110/80.  In July 1977, the Veteran reported there had been no change in his condition since his separation examination.  A physical examination at the start of the Veteran's November 1990 period of active duty does not appear to be of record; however, an April 1991 examination at discharge documents a normal clinical evaluation, including blood pressure of 130/80, and the Veteran denied high blood pressure in a concurrent report of medical history.  Notably, an undated service treatment record documents elevated blood pressure readings of 148/98, 148/103, 156/99, and 144/83.  

VA treatment records from July 1991 document that the Veteran's blood pressure was 160/100; he was subsequently diagnosed with possible hypertension.  That same month, his blood pressure was recorded as 152/78, and he was encouraged to monitor his blood pressure.  Later that year, the Veteran was placed on medication for hypertension.  

Upon VA examination in June 2014, the examiner noted the Veteran's diagnosis of hypertension, first documented as possible hypertension in 1991.  The examiner noted that the Veteran's hypertension required continuous medication for control.  The examiner concluded that the Veteran's hypertension was at least as likely as not incurred in or caused active service.  He noted that the Veteran was diagnosed with "possible hypertension" within a month of discharge from active service in 1991 and that his blood pressure was elevated on two medical evaluations that same month and periodically thereafter.  Moreover, he noted that the Veteran was diagnosed on multiple occasions and military evaluations with "borderline hypertension."  

Having considered the evidence of record, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim of entitlement to service connection for hypertension.  Notably, there is at least some evidence within an undated service treatment record that the Veteran was found to have high blood pressure which qualifies as hypertension per VA regulation.  38 C.F.R. § 4.104, DC 7101, Note 1.  Moreover, the Board affords great probative value to the June 2014 VA examiner's positive nexus opinion, which noted that the Veteran was diagnosed with possible hypertension in early July 1991, shortly after service discharge in May 1991; moreover, his hypertension required medication for control within one year of service discharge.  As such, after resolving reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for hypertension is warranted, and the claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.309(a); Gilbert, supra.  


II.C.  Service Connection - Bilateral Elbows & Shoulders  

The Veteran also claims entitlement to service connection for bilateral elbow and shoulder disabilities.  

Service treatment records do not document any complaints, treatment, or diagnosis of a bilateral elbow or shoulder disability.  A physical examination upon enlistment in July 1974 documents a normal clinical evaluation, and the Veteran denied any related conditions in a concurrent report of medical history.  A May 1977 discharge examination likewise documents a normal clinical evaluation, and in July 1977, the Veteran reported there had been no change in his condition since his May 1977 separation examination.  A physical examination at the start of the Veteran's November 1990 period of active duty does not appear to be of record; however, an April 1991 examination prior to the Veteran's May 1991 discharge documents a normal clinical evaluation, and the Veteran denied any related conditions in a concurrent report of medical history.  

Post-service VA treatment records from May 1993 document the Veteran's complaints of aching in his joints, including his elbows and shoulders.  The Veteran was diagnosed with probable osteoarthritis, with a need to rule out other arthritis.  X-rays in May 1994 documented that the Veteran's shoulders were normal; however, there was noted mild degenerative changes of the elbows.  

In a December 1995 report of medical history, the Veteran reported arthritis, and the physician noted his history of joint pain in the elbows and shoulders.  

VA treatment records from October 2001 document the Veteran's degenerative joint disease (DJD), worse in his left shoulder, and it was noted that he worked loading trailers.  In February 2008, the Veteran was noted to have chronic DJD in his left shoulder, with worsening pain.  In February 2009, he reported constant joint pain, including in his shoulders, with onset two years prior.  In January 2010, the Veteran reported ongoing joint pain and aching; it was further noted that his work as a cowboy might be causing some of his problems.  

Upon a VA Gulf War examination in July 2010, the Veteran reported ongoing joint pain, including in his bilateral shoulders, since active service during Desert Storm.  The examiner noted that diagnostic x-rays showed degenerative arthritis of the bilateral shoulders, but he opined that such was less likely than not secondary to service in Southwest Asia.  

In June 2014, the Veteran was afforded a VA orthopedic examination.  He reported longstanding elbow and shoulder pain which he attributed to heavy work over time, which began to hurt from lifting bags during active service.  The examiner diagnosed bilateral elbow strain which was less likely than not related to active service.  He further opined that the Veteran's bilateral shoulder disability was less likely than not related to active service.  The examiner noted that there were no complaints of elbow or shoulder pain within service treatment records during active service and for several years thereafter.  He noted that the Veteran worked in heavy labor jobs during active service from 1990-91, during his National Guard weekends, and outside of his military service, and that the record showed complaints of shoulder pain while working a job outside of active service.  

That same month, the Veteran was afforded a VA Gulf War examination.  He reported pain and disability in multiple joints.  The examiner noted that service treatment records did not document related joint complaints, although VA treatment from the early 1990s showed arthritis upon x-ray.  The examiner noted that the Veteran's work history during active service included heavy labor as a truck mechanic, without specific injury; his post-service employment included heavy labor of building horse trailers, being a ranch hand, and welding.  

Following review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for bilateral elbow and shoulder disabilities.  

Initially, the Board notes that the Veteran's elbow and shoulder joint complaints have been diagnosed as arthritis and/or strain.  Therefore, despite his status as a Persian Gulf veteran, presumptive service connection based upon a qualifying chronic disability due to undiagnosed illness is not warranted.  See 38 C.F.R. § 3.317.  Moreover, the Veteran was not diagnosed with arthritis within one year of his May 1991 separation from active service; therefore, presumptive service connection of a chronic disease is also not warranted.  See 38 C.F.R. § 3.309(a).  

The Veteran's lay statements of record are probative insofar as they report relevant symptomatology which is capable of lay observation.  See Layno, 6 Vet. App. at 469.  However, insofar as such statements assert a nexus between the Veteran's bilateral elbow and shoulder conditions and active service, such statements are of little probative value, as the Veteran has not been shown to possess orthopedic or medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record allege in-service onset and continuous symptoms since active service, they are afforded little probative value.  Notably, service treatment records, including an April 1991 examination and report of medical history, fail to document related reports during active service, and post-service treatment does not document any related complaints until May 1993.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

The Board affords great probative value to the June 2014 VA examiner's negative nexus opinions, which were based on thorough reviews of the claims file, the Veteran's reported medical and occupational history, and physical examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In summary, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for bilateral elbow and shoulder disabilities.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In the case of an initial or increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  Therefore, the Board has considered the Veteran's increased rating claim for PTSD from February 2008 to the present.  Regarding his increased rating claim for bilateral hearing loss, the Board has considered the relevant temporal period from the effective date of his currently assigned 30 percent disability rating, or from November 1, 2008 to the present.  


III.A.  Increased Rating - Bilateral Hearing Loss  

The Veteran's bilateral hearing loss disability is currently rated as 30 percent disabling from November 1, 2008, 10 percent disabling from December 1, 2009, and 20 percent disabling from April 21, 2014, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2015).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2015).  When the puretone threshold at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  


III.A.1.  From November 1, 2008  

Turning to the evidence of record from November 1, 2008, VA treatment records from March 2009 document an audiology diagnostic study which revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
45
30
65
85
LEFT
50
35
60
85

Speech recognition scores based on the Maryland CNC Test were 68 percent in the right ear and 76 percent in the left ear.  The examiner diagnosed mild to moderately severe sensorineural hearing loss bilaterally.  The Veteran reported a history of difficulty hearing in a number of environments with particular difficulty hearing the television and conversational speech.  

The Veteran was afforded a VA audiology examination in May 2009.  Audiologic testing revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
60
45
65
85
LEFT
50
45
60
90

Speech recognition scores based on the Maryland CNC Test were 80 percent in the right ear and 88 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed moderate to profound bilateral sensorineural hearing loss.  The Veteran reported subjective difficulty hearing and understanding speech.  

Based upon the results of the May 2009 VA audiology examination, the RO issued a May 2009 decision which, inter alia, proposed to reduce the Veteran's assigned disability rating from 30 percent to 10 percent.  A subsequent September 2009 RO decision implemented the reduction in the assigned disability rating for the Veteran's bilateral hearing loss from 30 percent to 10 percent, effective December 1, 2009.  As noted above, while the Veteran properly initiated an appeal regarding the propriety of the reduction by submitting an October 2009 NOD, he did not thereafter perfect his appeal of that issue.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above from November 1, 2008, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The March 2009 audiology diagnostic study showed that the Veteran's puretone threshold average on the right side was 56 decibels with 68 percent speech discrimination; therefore, Table VI assigns the Roman numeral V to the right ear.  The Veteran's left ear puretone threshold average was 58 decibels, with speech discrimination of 76 percent; therefore, Table VI indicates the assignment of Roman numeral IV for the left ear.  Next, DC 6100 directs to apply the Roman numerals derived from Table VI to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral V and the row for Roman numeral IV intersect, Table VII reveals that a rating of 10 percent is warranted.  Id.  The March 2009 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

The May 2009 VA examination showed that the Veteran's puretone threshold average on the right side was 64 decibels with 80 percent speech discrimination; therefore, Table VI assigns the Roman numeral IV to the right ear.  The Veteran's left ear puretone threshold average was 61 decibels, with speech discrimination of 88 percent; therefore, Table VI indicates the assignment of Roman numeral III for the left ear.  Where the column for Roman numeral IV and the row for Roman numeral III intersect, Table VII reveals that a rating of 10 percent is warranted.  The May 2009 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

Based on the foregoing, with consideration given to the Veteran's reports of functional impact resulting from his bilateral hearing loss disability, the Board concludes that an increased disability rating for bilateral hearing loss in excess of 30 percent from November 1, 2008 is not warranted.  Indeed, as discussed above, the audiologic findings during the rating period are most consistent with a 10 percent disability rating, hence the RO's May 2009 proposed reduction and September 2009 implementation of said reduction, effective December 1, 2009.  Therefore, in light of the procedural due process afforded the Veteran regarding the reduction in disability rating, he actually retained a 30 percent disability rating for a period of time when the actual severity of his bilateral hearing loss did not warrant a disability rating in excess of 10 percent.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss in excess of 30 percent from November 1, 2008, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.A.2.  From December 1, 2009  

As noted above, a September 2009 RO decision implemented a reduction in the assigned disability rating for the Veteran's bilateral hearing loss from 30 percent to 10 percent, effective December 1, 2009.  

VA treatment records during the staged rating period from December 1, 2009 document that the Veteran continued to receive ongoing treatment for his bilateral hearing loss disability, including ongoing maintenance of his hearing aids; however, the evidence of record during the rating period does not document the results of any audiometric or speech discrimination testing and, thus, does not permit evaluation of the Veteran's bilateral hearing loss disability according to the applicable diagnostic rating criteria during the staged rating period.  See 38 C.F.R. § 4.85; see also Lendenmann, 3 Vet. App. at 349.  

As such, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss in excess of 10 percent from December 1, 2009.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.A.3.  From April 21, 2014  

The Veteran was most recently afforded a VA audiology examination in June 2014.  Audiologic testing at that time revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
70
70
105
100
LEFT
55
40
65
80

Speech recognition scores based on the Maryland CNC Test were 64 percent in the right ear and 88 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed bilateral sensorineural hearing loss.  The examiner also noted that the Veteran had previously reported difficulty hearing in a variety of environments, with particular difficulty hearing in background noise.  

Again, in order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above during the rating period from April 21, 2014, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The June 2014 VA examination showed that the Veteran's puretone threshold average on the right side was 86 decibels with 64 percent speech discrimination; therefore, Table VI assigns the Roman numeral VIII to the right ear.  The Veteran's left ear puretone threshold average was 60 decibels, with speech discrimination of 88 percent; therefore, Table VI indicates the assignment of Roman numeral III for the left ear.  Where the column for Roman numeral VIII and the row for Roman numeral III intersect, Table VII reveals that a rating of 20 percent is warranted.  The June 2014 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

Curiously, although the narrative portion of the December 2015 RO decision states that the assigned disability rating for the Veteran's bilateral hearing loss was increased to 20 percent effective June 27, 2014 (the date of the VA examination discussed above), the actual increase in disability rating was made effective April 21, 2014, which corresponds with the date of the Board's prior remand.  Although the reasons for this are unclear to the Board, ultimately there is no resulting harm to the Veteran; indeed, although the record before the Board does not warrant the assigned increase to 20 percent until the June 2014 VA examination, on the basis of facts found at that time, the Veteran has been in receipt of the currently assigned 20 percent disability rating since April 21, 2014.  

In any event, based on the foregoing, with consideration given to the Veteran's reports of functional impact resulting from his bilateral hearing loss disability, the Board concludes that an increased disability rating for bilateral hearing loss in excess of 20 percent from April 21, 2014 is not warranted.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.B.  Increased Rating - PTSD  

The Veteran's service-connected PTSD is rated as 30 percent disabling prior to May 8, 2012, 50 percent disabling from May 8, 2012, and 70 percent disabling from July 1, 2014, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


III.B.1.  Prior to May 8, 2012

Turning to the relevant evidence of record prior to May 8, 2012, the Veteran was afforded a VA PTSD examination in May 2009.  At that time, he reported chronic sleep impairment with nightmares, recurrent distressing thoughts of war, avoidance, social isolation, increased irritability, and startle response.  Upon mental status examination, there was no impairment of thought processes or communication; hallucinations or delusions; abnormal, obsessive, impulsive, or ritualistic behaviors; or suicidal or homicidal ideation.  The Veteran appeared alert and oriented, with good personal hygiene.  His speech was coherent and relevant, and long-term and short-term memory were good.  The Veteran further reported symptoms including panic, anxiety, and depression.  The examiner noted that the Veteran was able to establish and maintain social relationships with family and a couple of friends, and he maintained a current occupation working 40 hours per week.  The examiner diagnosed PTSD with a current GAF score of 65 which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

VA treatment records from January 2010 document a positive PTSD screen.  

Based upon the evidence of record, including as discussed above, the Board concludes that an increased disability rating for PTSD in excess of 30 percent prior to May 8, 2012 is not warranted, as the Veteran's PTSD symptoms during the period do not more closely approximate the rating criteria for an increased 50, 70, or 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.  

In order to warrant an increased 50 percent disability rating, the Veteran would need to display occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The Veteran's symptoms as documented in the May 2009 VA examination included anxiety, depression, panic, chronic sleep impairment with nightmares, recurrent distressing thoughts of war, avoidance, social isolation, increased irritability, and startle response.  The Veteran's assigned GAF score was 65, which is indicative of mild to moderate symptoms.  Notably, the VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  He was maintaining a full-time job and had social relationships with family and a couple friends.  Therefore, despite the symptoms he reported, this did not result in the occupational and social impairment consistent with a higher rating. 

As such, the Board finds that the Veteran's PTSD symptomatology during the rating period prior to May 8, 2012 is most closely approximated by the assigned 30 percent disability rating.  The Veteran's PTSD symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 50, 70, or 100 percent disability rating.  Vazquez-Claudio, supra.  

The Board has also fully considered the lay statements of record, which are competent insofar as they relate observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, however, the lay evidence of record is not competent to provide an expert opinion as to the Veteran's level of functional impairment as a result of his observable PTSD symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, it is afforded less probative value than the objective psychiatric medical evidence of record.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for PTSD in excess of 30 percent prior to May 8, 2012.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.  


III.B.2.  From May 8, 2012

VA treatment records from May 2012 document that the Veteran displayed significant short-term memory loss and severe cognitive impairment which required him to miss some work, although he remained employed full-time.  There was some passive suicidal ideation, without any homicidal ideation, hallucinations, or delusions.  

VA treatment records from April 2013 document that the Veteran was fired from his cleaning job of two years; he was subsequently admitted to the hospital for one week due to increased PTSD symptoms.  His assigned GAF scores upon admission ranged from 30 to 40; upon discharge one week later, it had risen to 50.  

VA treatment records document mental status examinations in June 2013 and October 2013 which reflect that the Veteran appeared well groomed and oriented, with fluent speech, euthymic mood, no suicidal/homicidal ideation or audio/visual hallucinations, linear thought processes, and normal memory, attention, and insight.  His diagnosis remained PTSD with current GAF scores of 55 and 60, respectively.  In October 2013, the Veteran reported obtaining employment in approximately July 2013.  

Based upon the evidence of record during the rating period from May 8, 2012, including as discussed above, the Board concludes that an increased disability rating in excess of 50 percent from May 8, 2012 is not warranted, as the Veteran's symptoms for the period do not more generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Although the Veteran reported some passive suicidal ideations following the loss of his job and subsequent hospitalization in April 2013, he otherwise consistently denied suicidal ideation through the rating period.  Additionally, he has consistently denied obsessional rituals, and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  As opposed to the time period prior to May 2012, while the Veteran's moderate and persistent symptoms of PTSD resulted in some impairment of employment and social functioning, he has not shown a complete inability to establish and maintain effective relationships.  Notably, following the loss of his job in April 2013, the Veteran found new employment in approximately July 2013.  

Similarly, the Veteran has not shown total occupational and social impairment necessary for an increased 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 100 percent disability rating.  Vazquez-Claudio, supra.  

Thus, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's PTSD is not warranted from May 8, 2012.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.B.3.  From July 1, 2014

The Veteran was most recently afforded a VA PTSD examination in July 2014.  At that time, he reported psychiatric symptoms including: anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short-term and long-term memory, for example, retention of only highly-learned material, while forgetting to complete tasks; difficulty in understanding complex commands; disturbances of motivation and mood; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.  The examiner noted that the Veteran's PTSD had not worsened significantly, but he had developed cognitive problems which were causing occupational impairment.  He noted there was no evidence of such impairment in the prior VA examination from 2009; however, he noted that a 2012 VA neuropsychological report indicated that he began experiencing cognitive symptoms two years prior, although the records did not specify the cause of such cognitive dysfunction.  The examiner diagnosed PTSD and major neurocognitive disorder, unspecified.  He attributed the Veteran's symptoms of nightmares, avoidance, and hyperarousal to his PTSD and his symptoms of disorientation, confusion, severe intermittent short term and long-term memory loss to his cognitive disorder.  The examiner found that there was moderate impairment in social/occupational functioning due to PTSD, with occupational and social impairment with reduced reliability and productivity.  

Upon mental status examination in December 2014, the Veteran appeared well groomed and oriented, with fluent speech, euthymic mood, no suicidal/homicidal ideation or audio/visual hallucinations, linear thought processes, and normal memory, attention, and insight.  His diagnosis remained PTSD with a current GAF score of 60.  

Upon mental status examination in March 2015, the Veteran appeared moderately groomed, with erratic orientation, fluent speech, euthymic mood, no suicidal/homicidal ideation or audio/visual hallucinations, impaired short-term memory, and fair insight.  His diagnosis remained PTSD with a current GAF score of 60.  

Given the evidence discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 70 percent for the rating period.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Notably, upon VA examinations in July 2014, the Veteran did not display gross impairment in thought processes or communication; rather, mental status examinations showed such functions were normal or adequate.  Additionally, the Veteran has not displayed persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Notably, the examiner attributed the Veteran's symptoms of nightmares, avoidance, and hyperarousal to his PTSD, while his more severe symptoms of disorientation, confusion, and severe intermittent short-term and long-term memory loss were attributed to an unspecified cognitive disorder.  Further, the examiner concluded that there was moderate impairment in social/occupational functioning due to PTSD, with occupational and social impairment with reduced reliability and productivity.  

Therefore, the Board finds that the Veteran's PTSD symptoms from July 1, 2014 do not warrant an increased disability rating in excess of 70 percent, as they are not of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating during the rating period.  See Vazquez-Claudio, supra.  
The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.  Extraschedular Consideration  

The Board has also considered whether referral for an extraschedular rating is warranted for the bilateral hearing loss or PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

Specifically regarding his claim of entitlement to an increased disability rating for bilateral hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. § 4.85 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hearing loss and PTSD for the entire period on appeal.  The schedular rating criteria specifically contemplate the manifestations of the Veteran's disabilities, including impaired hearing and PTSD.  In other words, the Veteran does not have any symptoms from his service-connected hearing loss or PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  
Additionally, the Veteran has not alleged or indicated that the collective impact or combined effects of service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss and PTSD, and the Board is not required to remand these matters for extraschedular consideration.  In the absence of exceptional factors associated specifically with the Veteran's bilateral hearing loss or PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Service connection for hand dermatitis and eczema is granted.  

Service connection for hypertension is granted.  

Service connection for a bilateral elbow disability is denied.  

Service connection for a bilateral shoulder disability is denied.  

An increased disability rating in excess of 30 percent for bilateral hearing loss from November 1, 2008, in excess of 10 percent from December 1, 2009, and in excess of 20 percent from April 21, 2014, is denied.  

An increased disability rating for post traumatic stress disorder (PTSD) in excess of 30 percent prior to May 8, 2012, in excess of 50 percent from May 8, 2012, and in excess of 70 percent from July 1, 2014, is denied.  



[	(CONTINUED ON NEXT PAGE)

REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for bilateral knee and hip disabilities and entitlement to a TDIU rating.  Specifically, remand is required to afford the Veteran a VA examination and obtain a medical opinion regarding his claims of entitlement to service connection for bilateral knee and hip disabilities, as previously directed in the April 2014 Board remand.  Additionally, the Veteran's TDIU claim remains inextricably intertwined with the service connection claims remanded herein; moreover, it is also dependent upon the disability ratings to be assigned by the AOJ regarding the service connection claims granted by the Board herein, as discussed above.  


I.  Service Connection - Bilateral Knees & Hips

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the April 2014 Board remand specifically directed that the Veteran be afforded a VA orthopedic examination and that a VA examiner render opinions as to the etiology of his claimed bilateral knee and hip disabilities.  Notably, the Veteran was afforded a June 2014 orthopedic examination; however, the examiner did not address his claimed bilateral knee and hip disabilities or render the requested opinions as to such claims.  Therefore, the June 2014 VA examination is inadequate and does not meet substantial compliance with the April 2014 Board remand directives.  Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 141.  As such, upon remand, the Veteran must be afforded an adequate VA examination of his bilateral knees and hips which fully addresses all relevant evidence and includes opinions as to the etiology of such conditions.  See Barr, 21 Vet. App. at 312.  


II.  TDIU

The Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with the Veteran's service connection claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Moreover, given the Board's grant of service connection for dermatitis and eczema and hypertension herein as discussed above, the disability ratings to be assigned regarding these conditions also impacts the evaluation of the Veteran's claim of entitlement to a TDIU rating.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VAMC Oklahoma City from November 2015 to the present. 

2.  Schedule the Veteran for a VA orthopedic examination of his bilateral knees and hips.  The entire claims file should be made available to and be reviewed by the VA examiner in conjunction with this request.  All indicated studies should be conducted, and all findings should be reported in detail.  A complete and adequate rationale must be provided for any opinion rendered.

Specifically, the VA examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that a bilateral knee or hip disability had onset during active service or within one year of service discharge, or is otherwise etiologically related to active service..  

In rendering the requested opinions, the examiner must consider all relevant evidence of record, including the Veteran's reports of knee and joint pain during active service and post-service diagnosis of degenerative arthritis.  

3.  Review the resulting examination report to ensure its adequacy and compliance with the above directive.  If the resulting opinions are inadequate for any reason, take any corrective measures warranted.  

4.  Then readjudicate the Veteran's claims of entitlement to service connection for bilateral knee and hip disabilities and his claim of entitlement to a TDIU rating.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable period of time to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


